UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-6826


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS MONTRIL BROWN, a/k/a Sparks,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:05-cr-00770-TLW-1; 4:16-cv-02254-TLW)


Submitted: November 8, 2019                                  Decided: November 13, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Montril Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Montril Brown seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Brown has not made

the requisite showing. * Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are




       *
         After the district court entered its judgment, the Supreme Court decided United
States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court held that the residual
clause of the definition of crime of violence in 18 U.S.C. § 924(c)(3)(B) (2012) is
unconstitutionally vague. Davis, 139 S. Ct. at 2336; accord United States v. Simms, 914
F.3d 229, 232-33, 252 (4th Cir.) (en banc), cert. denied, No. 18-1338, 2019 WL 4923463
(U.S. Oct. 7, 2019). However, we recently held that Hobbs Act robbery qualifies as a crime
of violence under the force clause in 18 U.S.C. § 924(c)(3)(A) (2012), which remains intact
after Davis. See United States v. Mathis, 932 F.3d 242, 266 (4th Cir.) petition for cert.
docketed, __ U.S.L.W. __ (U.S. Oct. 28, 2019) (Nos. 19-6423/6424).

                                              2
adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3